Dear Sheriff Lee:
You have requested the opinion of this office concerning the use of certain funds by the Sheriff's Office for the "Operation Hero's Welcome in New Orleans".  You advised that an community extravaganza is planned in the Louisiana Superdome on June 29, 1991 to welcome home the troops from the Persian Gulf as well as other veterans.  You advised that you have contributed $25,000 from your campaign fund and would like to make use of an additional $25,000 from the sheriff's office budget.  You further advised that this would be a cooperative endeavor between a number of entities, including your office, Jefferson Parish, Orleans Parish and the Louisiana Stadium and Exposition District, which is a political subdivision of the State of Louisiana composed of the Parishes of Orleans and Jefferson.
Article VII, Section 14(A) of the Louisiana Constitution contains the general prohibition against donating (emphasis supplied) the "funds, credit, property, or things of value of the state or any political subdivision". Section 14(C) allows "the state and its political subdivisions to engage in cooperative endeavors with each other, with the United States or its agencies, or with any public or private association, corporation, or individual", for a public purpose.  All public responsibilities are not carefully written into the text of laws.  Some are there by inference.  Such an inference can be drawn from the Preamble to our United States Constitution which declares that the purpose of government is to provide for the common defense and to promote the general welfare.  The general welfare is closely associated with not only the welfare of all the people, but the welfare of individual groups.  Public tributes to war veterans in the erection of statues and monuments have been an accepted public purpose throughout the history of our country.  For public bodies to neglect to express public gratitude would be to neglect public duty.
From the information supplied, it is obvious that this community function serves a public purpose and is in the interest of the public bodies involved in this tribute.  The larger American community of cities, states and their people clearly have an interest in honoring those who have been willing to risk their lives by serving in the defense of our country.  This community tribute accomplishes the public purposes of providing for the common defense and promoting the general welfare; the returning veterans receive an expression of official gratitude and the general public has the opportunity and satisfaction of being able to express that gratitude.
It is the opinion of this office that the citizens of Louisiana are well served by the public purpose of this community endeavor.  The use by the Sheriff and the other public entities involved is a valid cooperative endeavor for a public purpose under Article VII, Section 14(C), and therefore does not violate the prohibition contained in Article VII, Section 14(A) of the Louisiana Constitution.
Sincerely,
                                    WILLIAM J. GUSTE, JR. ATTORNEY GENERAL